In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1142 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

CHARLES THOMAS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 11 CR 415 — Gary Feinerman, Judge. 
                     ____________________ 

     ARGUED APRIL 14, 2016 — DECIDED AUGUST 15, 2016 
                 ____________________ 

   Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
    KANNE,  Circuit  Judge.  Domingo  Blount  spearheaded  a 
narcotics‐trafficking  ring  with  Defendant  Charles  Thomas 
serving  as  security.  Ultimately,  law  enforcement  broke  up 
the  ring  and  charged  many  of  its  participants,  including 
Thomas. After  a  series  of  disagreements  with  several  attor‐
neys,  Thomas  represented  himself  at  his  trial.  He  called 
Blount as a witness in his defense, and Blount denied Thom‐
as’s  involvement  in  the  conspiracy.  Nevertheless,  the  jury 
2                                                        No. 15‐1142 

convicted  Thomas  of  all  counts.  Thomas  appeals,  challeng‐
ing  the  district  court’s  denial  of  his  request  for  substitute 
counsel,  the  district  court’s  finding  that  he  waived  his  right 
to counsel, and the district court’s imposition of a 2‐level sen‐
tencing  enhancement  for  suborning  Blount’s  perjured  testi‐
mony. We affirm. 
                          I. BACKGROUND 
   On June 16, 2011, the government charged Thomas with 
participating in a large‐scale heroin conspiracy orchestrated 
by  Blount.  A  grand  jury  returned  an  indictment  against 
Thomas on September 20,  2011, charging  him  with conspir‐
ing to distribute narcotics in violation of 21 U.S.C. § 846; pos‐
sessing narcotics with intent to distribute during a drug deal 
on October 25, 2010, in violation of 21 U.S.C. § 841(a)(1); and 
using  a  cellular  telephone  during  the  October  25  narcotics 
deal in violation of 21 U.S.C. § 843(b).  
     A. Parade of Counsel 
    The  start  of  prosecution  marked  the  start  of  Thomas’s 
protracted  difficulties  with  his  lawyers.  Shortly  after  the 
government  filed  the  criminal  complaint,  Thomas  retained 
counsel,  who  filed  an  appearance.  On  March  13,  2012, 
Thomas’s first attorney moved to withdraw because of irrec‐
oncilable  differences  between  attorney  and  client.  The  dis‐
trict court granted the motion to withdraw and appointed a 
second attorney. 
    One  month  later,  Thomas’s  second  attorney  moved  to 
withdraw  after  receiving  a  letter  from  Thomas  indicating 
that  he  did  not  want  the  attorney  representing  him  any 
longer.  On  May  10,  2012,  the  district  court  granted  the  mo‐
tion  to  withdraw  and  appointed  a  third  attorney.  But  the 
No. 15‐1142                                                         3

third attorney also moved to withdraw one month after her 
appointment  because  Thomas  told  her  he  did  not  want  her 
representing him any longer.  
    On July 12, 2012, the district court held a hearing on the 
third  attorney’s  motion  to  withdraw.  The  district  court  ad‐
monished  Thomas  that  it  could  not  continue  to  appoint  at‐
torneys indefinitely, but that it would grant the motion and 
appoint  a  fourth  attorney.  Thomas  expressed  misgivings 
about  being  appointed  a  fourth  attorney,  stating:  “If  they’re 
not going to help me, I’m better off going pro se then.” (Tr. 8, 
July  12,  2012.)  The  district  court  encouraged  Thomas  to  ei‐
ther give the fourth attorney a chance or retain counsel. 
   Thomas  agreed  to  let  the  fourth  attorney  (“Attorney  4”) 
represent  him,  and  the  district  court  appointed  Attorney  4. 
Thomas, however, was not satisfied for long. On August 24, 
2012, Attorney 4 moved to withdraw, claiming that Thomas 
did not want his representation. 
   At a hearing on September 13, 2012, Thomas complained 
that Attorney  4  was  “not  even  looking  into”  issues  Thomas 
had  raised. (Tr.  4,  Sept.  13, 2012.) The district court  ordered 
Thomas to write a list of concerns and discuss it with his at‐
torney, and it  postponed ruling on  the motion to withdraw. 
The  district  court  said  that  it  would  not  allow  Thomas  to 
“cycle  through  lawyers”  and  that  it  would  not  appoint  an‐
other  attorney.  (Id.  at  13–14.)  Attorney  4’s  motion  to  with‐
draw was withdrawn on October 17, 2012, after Thomas in‐
dicated that they had resolved their differences. 
   That is until November 15, 2012, when Thomas again ex‐
pressed  that  he  was  having  a  conflict  with Attorney  4  over 
the  propriety  of  filing  a  motion  to  dismiss  the  indictment. 
4                                                      No. 15‐1142 

Thomas  requested  that  the  district  court  appoint  him  new 
counsel.  The  district  court  refused,  finding  that  Attorney  4 
was  “providing  [Thomas]  with  adequate  and  sufficient  and 
able representation.” (Tr. 11, Nov. 15, 2012.) The district court 
gave  Thomas  the  choice  to  either  continue  with Attorney  4 
or proceed pro se. Thomas refused both choices, prompting 
the  district  court  to  order  that  Attorney  4  would  continue 
representation. 
    The  case  proceeded  without  issue  until  August  1,  2013, 
when  Thomas  filed  two  pro  se  affidavits  arguing  that  there 
were factual errors in the complaint against him. Attorney 4 
moved to strike the affidavits, arguing that the court should 
not consider pro se filings from a represented party and that 
the issues raised should be addressed at trial. After discuss‐
ing the motion at a hearing in which counsel and the district 
court  explained  to  Thomas  why  the  issues  he  raised  had  to 
be  explored  at  trial,  Thomas  said,  “I  don’t  want  him  as  my 
attorney.” (Tr. 6, Aug. 28, 2013.) The district court responded 
that Attorney 4 had not engaged in any behavior that would 
justify  removing  him  as  counsel,  and  therefore,  Thomas 
could  either  keep  Attorney  4  or  represent  himself.  Thomas 
chose to represent himself, and the district court set a hear‐
ing pursuant to Faretta v. California, 422 U.S. 806 (1975). 
     B. First Faretta Hearing 
    The district court held its first Faretta hearing on Septem‐
ber 6, 2013. Thomas indicated that he did not want to repre‐
sent  himself  but  that  he wanted  “[t]o  get  another  attorney.” 
(Tr.  2, Sept. 6, 2013.) The district  court reiterated  that  it had 
“been given no good reason why [Thomas was] dissatisfied 
with  appointed  counsel.”  (Id.  at  4.)  The  district  court  pre‐
sented  Thomas  with  three  choices:  keep  appointed  counsel, 
No. 15‐1142                                                         5

retain  his  own  counsel,  or  represent  himself.  Thomas  said 
“No” to all three. (Id. at 5.) 
    The district court, relying on our opinion in United States 
v. Oreye, 263 F.3d 669 (7th Cir. 2001), deemed Thomas to have 
chosen  to  represent  himself  through  his  rejection  of  either 
keeping  his  appointed  counsel or  retaining  his  own  lawyer. 
The  district  court  then  instructed  Thomas  that  through  his 
actions  he  was  invoking  his  right  to  self‐representation  and 
waiving his right to appointed counsel. After going through 
the  Faretta  inquiry  and  advising  Thomas  that  it  was  “un‐
wise”  to  represent  himself,  the  district  court  asked  for  the 
final  time  whether  Thomas  would  “like  to  continue  to  be 
represented by [Attorney 4].” (Id. at 16.) Thomas said, “Yes,” 
and withdrew his request to represent himself. (Id.) 
   C. Second Faretta Hearing 
   Thomas kept Attorney 4, and the case was set for trial on 
December 2, 2013. But on November 25, 2013, coconspirator 
Domingo Blount pled guilty to all counts. Blount refused to 
implicate  Thomas  in  his  plea  agreement,  leading  Thomas’s 
counsel to file a motion to continue Thomas’s trial in order to 
make Blount available to testify on Thomas’s behalf. 
    The  trial  was  postponed,  but  Thomas’s  disagreement 
with Attorney 4 was not. On March 4, 2014, Thomas filed a 
pro  se  “Motion  for  Attorney  to  Withdraw.”  Thomas  com‐
plained  that  his  lawyer  had  not  given  him  grand‐jury  tran‐
scripts,  intercepted  phone  transcripts,  cooperators’  proffer 
interviews, and Rule 3500 materials.  
    At  a  hearing  on  March  17,  2014,  Attorney  4  explained 
that he tried to meet with Thomas but that Thomas refused 
to see him or respond to his emails. With respect to discov‐
6                                                                 No. 15‐1142 

ery materials, counsel indicated that they had either not been 
turned  over  from  the  government  yet  or  that  Thomas  had 
already  been  provided  with  the  material.1  When  asked 
whether  there  was  “any  other  basis …  that  [Thomas]  ha[d] 
for  wanting  to  part  ways  with  [Attorney  4],”  Thomas  re‐
plied: “I just don’t trust him, period. I don’t believe nothing 
he say.” (Tr. 14–15, Mar. 17, 2014.) Finding no grounds to ex‐
cuse Attorney 4, the district court again explained Thomas’s 
options. Thomas responded: “That’s why I want to file a mo‐
tion to proceed pro se.” (Id. at 16.) Thomas hesitated, howev‐
er, and it was resolved that if Thomas decided to proceed pro 
se, he would file a motion with the court. 
    No  such  motion  was  filed.  Five  days  prior  to  the  sched‐
uled trial date, on May 7, 2014, the district court held a pre‐
trial conference. Thomas interjected that he had written a let‐
ter to the district court indicating that he “would go pro se.” 
(Tr.  10,  May  7,  2014.)  The  district  court  followed  up,  asking 
“are you saying that you would like to represent yourself at 
trial?” to which Thomas replied, “Yes.” (Id. at 11.)  
    The  district  court  then  conducted  a  second  Faretta  hear‐
ing, informing Thomas that he was invoking his right to self‐
representation  and  waiving  his  right  to  appointed  counsel. 
The  district  judge  then  asked  a  series  of  questions.  Thomas 
stated  that  he  had  not  studied  law  or  represented  himself 
                                                 
1 The district court imposed a protective order on coconspirator proffers, 

requiring  that  the  documents  not  be  kept  in  the  Metropolitan  Correc‐
tional  Center  in  order  to  protect  the  safety  of  cooperators.  The  govern‐
ment  did  not  produce:  (1)  grand‐jury  transcripts  of  non‐testifying  wit‐
nesses because Thomas is not entitled to them without showing particu‐
larized  need  and  (2)  finalized  intercepted  call  transcripts  because  they 
were not yet final. 
No. 15‐1142                                                       7

before,  but  that  he  had  an  eleventh  grade  education,  had 
watched two criminal trials, understood the charges and po‐
tential penalties, and understood that the rules of procedure 
and  evidence  applied.  Finally,  the  district  judge  advised 
Thomas that “it is highly likely that a trained lawyer would 
defend  you  better  than  you  could  defend  yourself.  I,  there‐
fore, think it is unwise of you to try and represent yourself.” 
(Id.  at  22.)  Thomas  nonetheless  chose  to  represent  himself, 
and  the  district  court  found  that  Thomas  waived  counsel 
knowingly and voluntarily. 
   D. Jury Trial 
   Thomas’s case proceeded to trial. He represented himself, 
but he was appointed standby counsel. The government pre‐
sented  the  testimony  of  fourteen  witnesses  and  the  record‐
ings from seventy‐three phone conversations. 
    In  particular,  the  government  presented  testimony  from 
coconspirator  Gabriel  Bridges  who  testified  that  Thomas 
served as security for Blount’s drug deals. Bridges testified to 
specific drug deals on October 20, November 1, and Novem‐
ber  6,  2010,  at  a  home  on  Karlov  Avenue  (“Karlov  house”) 
for  which  Thomas  provided  security.  The  government  also 
presented  testimony  from  law  enforcement  officers  who 
conducted  surveillance  at  the  Karlov  house.  The  officers 
identified  Thomas  as  driving  Blount’s  white  Lincoln  in  the 
area of the Karlov house on October 20 and November 6. On 
November  1,  2010,  an  officer  observed  Thomas  enter  the 
Karlov  house  and  then  exit  it  after  receiving  a  call  from 
Blount that said “We gotta go.” 
     On October 25, 2010, an officer observed Blount’s Lincoln 
in  the  area  of  the  Karlov  house.  The  government  published 
8                                                          No. 15‐1142 

an  intercepted  telephone  call  between  Blount  and  Thomas 
from  October  25  in  which  Thomas  indicated  that  he  had 
passed  Armitage  and  Karlov  but  that  he  was  on  his  way. 
Shortly thereafter, an officer observed the white Lincoln pull 
into  the  area. A  few  minutes  later,  Thomas  called  Blount  to 
warn of suspected law enforcement parked near the house. 
   Thomas  called  a  single  witness  in  his  defense—Blount. 
Blount testified that he had known Thomas for thirty years. 
Blount admitted that he was at the Karlov house on October 
20 and 25 and November 1 and 6, 2010. But, he testified that 
he did not recall Thomas being there on those dates and that 
Thomas did not act as security for him on any of those days. 
When cross‐examined, Blount continued to deny that Thom‐
as was in the vicinity of the drug deals and that Thomas had 
“never went” to the Karlov house. (Trial Tr. 966.) On redirect, 
Thomas  asked  Blount  whether  on  November  1,  2010,  “did 
Charles  Thomas  enter  [the  Karlov  house]?”  (Id.  at  1011.) 
Blount replied “Never.” (Id.) 
     The jury convicted Thomas of all counts. 
     E. Sentencing 
   Thomas’s  sentencing  began  on  January  5,  2015,  with 
Thomas’s  standby  counsel  representing  him  in  post‐trial 
proceedings. The government argued that Thomas should be 
subject  to  a  2‐level  obstruction‐of‐justice  enhancement  for 
suborning Blount’s perjured testimony. U.S.S.G. § 3C1.1. 
     The  district  court  imposed  the  enhancement,  discussing 
its reasoning at length: 
        Blount’s  testimony,  his  direct  testimony  was  false. 
        He  testified  that  Mr.  Thomas  was  not  at  the  drug 
        deals, that he wasn’t driving the white Lincoln, and 
No. 15‐1142                                                         9

       that  was  plainly  false,  as  proven  by  the  audi‐
       otapes … .  
       That testimony was material, because if the jury be‐
       lieved  Mr.  Domingo  Blount’s  direct  testimony,  it 
       would  have  acquitted  Mr.  Thomas,  at  least  in  part 
       and perhaps in whole. … 
       And based on the circumstances, I’m going to find 
       that  Mr.  Thomas  knew  what  Mr.  Domingo  Blount 
       was going to say. As I mentioned, I had arranged, I 
       believe at Mr. Thomas’s request, to have Mr. Blount 
       transferred to the MCC in sufficient enough time to 
       allow Mr. Thomas to meet with Mr. Blount to pre‐
       pare for trial.  
       So, I think it was clear that Mr. Thomas—when Mr. 
       Thomas  put  Mr.  Domingo  Blount  on  the  stand, … 
       he knew what Mr. Blount was going to say and he 
       knew what the truth was, he knew that Mr. Blount 
       was going to give false testimony. 
 (Sent. Tr. 15–16, Jan. 5, 2015.) 
    After  the  district  court’s  imposition  of  the  enhancement, 
Thomas  faced  a  guidelines  range  of  262  to  324  months’  im‐
prisonment.  The  district  court  imposed  a  within‐guidelines 
sentence of 262 months. 
                            II. ANALYSIS 
    On appeal, Thomas challenges three of the district court’s 
rulings. First, he argues that the district court abused its dis‐
cretion  by  refusing  to  appoint  him  a  fifth  attorney.  Second, 
he argues that it erred in finding that he waived his right to 
counsel. Third, he argues that the district court erred in im‐
posing  the  2‐level  enhancement  for  obstruction  of  justice. 
Finding no error, we reject Thomas’s claims. 
10                                                        No. 15‐1142 

      A. Denial of Request for Substitute Appointed Counsel 
    When a defendant has been given the opportunity to ex‐
plain the reasons for seeking appointment of a new attorney, 
we  review  the  district  court’s  decision  to  deny  that  request 
for  an  abuse  of  discretion.  United  States  v.  Harris,  394  F.3d 
543, 551 (7th Cir. 2005). The district court held a hearing on 
Thomas’s motion requesting substitute counsel and allowed 
Thomas  to  explain  his  reasons  for  wanting  Attorney  4  re‐
moved. Therefore, we review the denial of substitute counsel 
for an abuse of discretion. 
     In reviewing whether the district court abused its discre‐
tion in denying a request for substitute counsel, “we consid‐
er  the  following  three  nonexhaustive  factors:  (1)  the  timeli‐
ness  of  the  motion;  (2)  the  adequacy  of  the  court’s  inquiry 
into  the  defendant’s  motion;  [and]  (3)  whether  the  conflict 
was so great that it resulted in a total lack of communication 
preventing  an  adequate  defense.”  United  States  v.  Bjorkman, 
270  F.3d  482,  500  (7th  Cir.  2001).  Evaluation  of  these  factors 
shows  that  there  was  no  abuse  of  discretion  in  denying 
Thomas’s request. 
   We need not dwell on the timeliness of Thomas’s motion. 
Although  it  was  made  on  the  eve  of  trial,  the  district  court 
was aware of the possibility of such a motion, and it does not 
appear  to  have  been  an  attempt  to  delay  the  proceedings. 
Rather,  Thomas  had  seemingly  good‐faith  (albeit  mistaken) 
concerns about the representation Attorney 4 provided.  
    Thus, we turn to the second factor—the adequacy of the 
district court’s inquiry. Over the course of Thomas’s case, the 
district court held several hearings due to Thomas’s repeated 
problems with  his  lawyers. The  district  court’s  final  inquiry 
No. 15‐1142                                                                11

into  Thomas’s  concerns  with Attorney  4  was  extensive.  The 
district  court  discussed  one‐by‐one  each  item  of  discovery 
that Thomas claimed Attorney 4 had not provided to ensure 
that Thomas was kept updated. Yet Thomas remained unsat‐
isfied. After the district court resolved the disputes over dis‐
covery, Thomas’s final complaint was that he “just don’t trust 
[Attorney  4].”  Thomas  does  not  argue  on  appeal  that  there 
were  any  grounds  for  Thomas’s  distrust  beyond  those  the 
district  court  discussed.2  Because  Thomas  was  able  to  ex‐
press his dissatisfaction—aided in no small part by the com‐
prehensive questioning from the district court—we find that 
the  district  court  made  an  adequate  inquiry  regarding 
Thomas’s request for substitute counsel. 
   With respect to “whether the conflict was so great that it 
resulted in a total lack of communication preventing an ade‐
quate  defense,”  Bjorkman,  270  F.3d  at  500,  our  inquiry  is 
made difficult in light of the fact that it was Thomas who re‐
fused to cooperate with Attorney 4. Instead, we have said  
           where  the  defendant’s  lack  of  counsel  was  caused 
           by  his  own  refusal  to  cooperate  with  the  counsel 
           appointed  for  him  and  where  the  defendant  was 
           made aware of the possible consequences of his re‐
           fusal  to  cooperate,  the  district  court’s  decision  not 
           to appoint new counsel for the defendant does not 
           constitute an abuse of discretion. 

                                                 
2 Instead, Thomas argues on appeal that it was the district court’s protec‐

tive order and the government’s refusal to provide discovery that created 
the  conflict  between  Thomas and  his attorney.  There  are  no  grounds in 
the record upon which to conclude that the government and the district 
court manufactured an attorney‐client conflict, and we swiftly reject such 
an implication.  
12                                                                No. 15‐1142 

United States v. Irorere, 228 F.3d 816, 828 (7th Cir. 2000). Like 
the defendant in Irorere, Thomas went through several attor‐
neys and admitted that he refused to see Attorney 4 in pris‐
on.  It  was  his  own  refusal  to  meet  or  cooperate  with Attor‐
ney  4  that  precipitated  the  district  court’s  denial  of  his  re‐
quest for substitute counsel. That denial was no abuse of dis‐
cretion. 
      B. Waiver of Counsel 
    The necessary consequence of a district court’s denial of a 
request  to  substitute  counsel  is  that  the  defendant  must 
choose  whether  to  (1)  continue  with  appointed  counsel,  (2) 
retain counsel, or (3) proceed pro se. A district court has dis‐
cretion to give such an ultimatum where it finds that the de‐
fendant has “waive[d] his right to counsel through his own 
contumacious conduct,” which the court did in this case. Id. 
at 826; see also United States v. Alden, 527 F.3d 653, 660–61 (7th 
Cir. 2008); Oreye, 263 F.3d at 670–71. 
   There  is  some  uncertainty  about  the  standard  of  review 
we  apply  where  the  district  court  finds  that  the  defendant 
waived counsel: 
         We  have  recently  said  we  review  a  defendant’s 
         waiver of his right to counsel for an abuse of discre‐
         tion. See, e.g., United States v. Eads, 729 F.3d 769, 775 
         (7th Cir. 2013). However, as [the defendant] points 
         out, there is also a line of cases in this circuit, which 
         has not been overruled, stating we review these de‐
         cisions  de  novo.  See,  e.g.,  United  States  v.  James,  487 
         F.3d 518, 527 (7th Cir. 2007); United States v. Hoskins, 
         243 F.3d 407, 410 (7th Cir. 2001).  
No. 15‐1142                                                         13

United States v. Clark, 774 F.3d 1108, 1112 (7th Cir. 2014). Be‐
cause  there  was  no  error  in  Thomas’s  case  under  either 
standard, we decline to resolve the discrepancy. 
     A  defendant  must  waive  his  right  to  counsel  knowingly 
and intelligently. See Alden, 527 F.3d at 660. A knowing and 
intelligent waiver, however, need not be explicit. “[S]o long 
as  the  district court has given a  defendant  sufficient oppor‐
tunity to retain the assistance of appointed counsel, defend‐
ant’s  actions  which  have  the  effect  of  depriving  himself  of 
appointed  counsel  will  establish  a  knowing  and  intentional 
choice.”  Id.  (alteration  in  original  and  internal  quotation 
marks omitted). 
   In  evaluating  whether  the  defendant  made  a  knowing 
and intelligent waiver of counsel, we consider:  
       (1)  whether  and  to  what  extent  the  district  court 
       conducted  a  formal  hearing  into  the  defendant’s 
       decision to represent himself; (2) other evidence in 
       the  record  that  establishes  whether  the  defendant 
       understood the dangers and disadvantages of self‐
       representation; (3) the defendant’s background and 
       experience;  and  (4)  the  context  of  the  defendant’s 
       decision to waive his right to counsel. 

Id. 
    The  district  court  conducted  a  thorough  formal  inquiry 
into  Thomas’s  waiver  of  counsel  in  accordance  with  Faretta, 
422  U.S.  806.  In  fact,  over  the  course  of  Thomas’s  criminal 
case, the district court conducted two formal Faretta hearings. 
At  the  hearings  (and  on  many  more  occasions),  the  district 
court warned Thomas of the danger of refusing counsel and 
choosing  to  represent  himself,  and  Thomas  acknowledged 
that  he  understood.  The  district  court  questioned  Thomas 
14                                                        No. 15‐1142 

about his education, background, understanding of the law, 
and his understanding of the charges and possible penalties. 
Thomas indicated that he had attended school until eleventh 
grade,  had  watched  two  criminal  trials,  understood  the 
charges and potential penalties, and understood the applica‐
bility  of  the  rules  of  procedure  and  evidence.  Thomas 
acknowledged that he was voluntarily deciding to represent 
himself. 
    The  district  court’s  finding  that  Thomas  knowingly  and 
intelligently waived his right to counsel is amply supported 
by the record. Thomas’s argument on appeal that the district 
court  “forced”  him  to  waive  his  right  to  counsel  is  unsub‐
stantiated.  As  held  above,  the  district  court’s  denial  of 
Thomas’s request for substitute counsel was not an abuse of 
discretion,  and  Thomas  voluntarily,  knowingly,  and  intelli‐
gently chose to proceed pro se. 
      C. Obstruction‐of‐Justice Enhancement 
    Thomas’s  final  challenge  on  appeal  is  to  the  district 
court’s  imposition  of  a  2‐level  obstruction‐of‐justice  en‐
hancement, which the district court imposed because Thom‐
as suborned the perjured testimony of Domingo Blount. 
   “We review the [district] court’s factual findings support‐
ing the obstruction of justice enhancement for clear error. … 
We  review  de  novo,  however,  whether  those  findings  ade‐
quately support the application of the enhancement.” United 
States  v.  DeLeon,  603  F.3d  397,  402  (7th  Cir.  2010)  (citations 
omitted). 
   The  district  court  may  apply  the  obstruction‐of‐justice 
enhancement  “[i]f  (1)  the  defendant  willfully  obstructed  or 
impeded,  or  attempted  to  obstruct  or  impede,  the  admin‐
No. 15‐1142                                                        15

istration of justice … and (2) the obstructive conduct related 
to (A) the defendant’s offense of conviction and any relevant 
conduct.” U.S.S.G. § 3C1.1. The enhancement applies in situ‐
ations  where  the  defendant  “commit[s],  suborn[s],  or  at‐
tempt[s]  to  suborn  perjury.”  § 3C1.1  n.4(B).  To  find  that  the 
defendant  suborned  perjured  testimony,  there  must  be  evi‐
dence that (1) the witness willfully provided false testimony, 
United States v. Pabey, 664 F.3d 1084, 1095 (7th Cir. 2011); (2) 
the  false  testimony  is  material,  id.;  and  (3)  the  defendant 
“aided  or  abetted,  counseled,  commanded,  induced,  pro‐
cured, or willfully caused” the perjury, U.S.S.G. § 3C1.1 n.9.  
    The  district  court’s  finding  that  Blount’s  testimony  was 
false,  and  not  the  product  of  faulty  memory,  is  not  clearly 
erroneous.  Blount  testified  that  Thomas  never  served  as  his 
security and never entered the Karlov house. To the contrary, 
several  officers  who  conducted  surveillance  testified  that 
they  saw  Thomas  outside  the  Karlov  house  on  October  20 
and  25,  2010,  as  well  as  November  1  and  6,  2010.  On  No‐
vember 1, officers observed Thomas enter the Karlov house. 
Coconspirator Bridges testified that Thomas served as secu‐
rity  for  Blount.  The  government  also  presented  phone  calls 
between  Thomas  and  Blount.  In  particular,  a  call  made  on 
October  25  recorded  a  conversation  in  which  Thomas  told 
Blount that he had driven too far past the Karlov house, but 
that he was on his way.  
    Given the testimony presented at trial from law enforce‐
ment,  intercepted  telephone  calls,  and  coconspirator  Bridg‐
es’s  testimony,  which  established  that  Thomas  was  at  the 
drug  deals,  the  district  court  did  not  commit  clear  error  in 
finding  that  Blount  gave  false  testimony  by  testifying  that 
Thomas never went to the Karlov house nor provided securi‐
16                                                        No. 15‐1142 

ty.  Nor  did  the  district  court  clearly  err  in  finding  that 
Blount’s  testimony  was  not  the  result  of  a  “faulty  memory” 
about drug deals occurring five years earlier. Instead, Blount 
affirmatively denied that Thomas participated in drug deals 
at  the  Karlov  house,  even  in  the  face  of  surveillance  and 
phone call evidence. 
    Blount’s  testimony  was  also  material.  If  Blount’s  version 
of  events—that  Thomas  never  served  as  Blount’s  security 
and  never  went  to  the  Karlov  house—were  believed,  it 
would  likely  influence  the  jury.  At  issue  in  the  trial  was 
whether  Thomas  was  present  and  served  as  security  for 
Blount  during  drug  deals  at  the  Karlov  house.  Blount’s  tes‐
timony,  if  believed,  would  negate  Thomas’s  participation  in 
the  drug  deals  at  issue.  The  fact  that  the  government  ably 
cross‐examined  Blount,  and  that  Blount’s  testimony  likely 
harmed  rather  than  helped  Thomas,  is  of  no  moment.  See 
United  States  v.  Grigsby,  692  F.3d  778,  785–86  (7th  Cir.  2012) 
(“A false statement is material if it has a natural tendency to 
influence,  or  [is]  capable  of  influencing,  the  decision  of  the 
[jury.] The statement need not actually affect the decision. … 
[The  defendant’s]  lie  didn’t  fool  anyone,  but  that  doesn’t 
make  it  immaterial.”  (first  alteration  in  original)  (citations 
and internal quotation marks omitted)). 
     Finally,  the  district  court  did  not  clearly  err  in  finding 
that Thomas “suborned” Blount’s perjured testimony.  There 
need not be evidence that Thomas instructed Blount to testi‐
fy  falsely;  rather,  there  need  only  be  sufficient  evidence  to 
conclude  that  Thomas  used  Blount  in  his  defense  knowing 
that  Blount  would  testify  falsely.  See  Pabey, 664  F.3d  at  1095 
(“Even  if  [the  defendant]  did  not  actually  ask  or  pressure 
[the  witness]  to  falsely  testify, …  he  used  [his]  testimony  as 
No. 15‐1142                                                        17

his  main  defense  knowing  that  it  was  not  true,  which 
amounts to suborning perjury.”).  
     The district court arranged for Blount to be housed near 
Thomas in custody so he and Thomas could prepare for trial. 
Thomas  acknowledged  to  the  court  that  he  was  in  fact  able 
to  speak  with  Blount,  who  testified  he  had  known  Thomas 
for  thirty  years.  In  addition,  Thomas  knew  that  Blount  had 
refused  to  implicate  him  in  the  conspiracy  during  his  plea 
hearing. The evidence clearly demonstrates that Thomas of‐
fered  Blount’s  testimony  even  after  he  knew  Blount  would 
falsely testify regarding Thomas’s role (or rather, lack there‐
of) in the drug transactions. Therefore, the district court did 
not clearly err in finding that Thomas suborned perjured tes‐
timony.  
    Thomas  also  argues  that  the  enhancement  violates  his 
Sixth  Amendment  right  to  present  a  defense.  Undoubtedly 
the enhancement is not “intended to punish a defendant for 
the  exercise  of  a  constitutional  right,”  U.S.S.G.  § 3C1.1  n.2, 
but there is no constitutional right to present perjured testi‐
mony. United States v. Lowder, 148 F.3d 548, 553 (5th Cir. 1998) 
(“[A  defendant’s]  right  to  present  witnesses  in  his  own  de‐
fense does not encompass a right to suborn perjury.”); see al‐
so United States v. Dunnigan, 507 U.S. 87, 96 (1993) (“[A] de‐
fendant’s  right  to  testify  does  not  include  a right  to  commit 
perjury.”). 
                         III. CONCLUSION 
    For the foregoing reasons, we AFFIRM Thomas’s convic‐
tion and sentence.